DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT 
AND
STATEMENT OF REASONS FOR ALLOWANCE

Prior Art Discussion
	
	The prior art Wood et al. (U.S. Publication No. 2013/0164488 A1) discloses a vehicle having a vehicle power supply device.  The vehicle includes battery of 12V to supply power and vehicle power supply device as an auxiliary power supply.  Vehicle further includes an electronic controller which controls the braking of vehicle by outputting information to control the braking of vehicle.  Battery and device supply electric power to electronic controller.  Vehicle further includes brake pedal which transmits the information to control the braking pedal is transmitted to brake via electronic controller so as to control the brakes.  Device and electronic controller are connected to each other via communication input terminal, communication output terminal and OUT terminal.  Terminal is provided in order to input a signal from electronic controller to device.  The prior art fails to teach in combination with the rest of the limitations in the claim:  “determining an actual capacitance of the capacitor based on the voltage change, the discharging current, and the discharging time;  determining a corrected capacitance of the capacitor based on the actual capacitance by determining an error correction, wherein influences of a temperature on the capacitance of the capacitor are corrected by the during error correction, and determining the remaining service life based on the basis of a difference between the corrected capacitance and an initial capacitance of the capacitor.”

Allowable Subject Matter

1.   	 Claims 1-20 are allowed.
2.    	The following is an examiner's statement for reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “determining an actual capacitance of the capacitor based on the voltage change, the discharging current, and the discharging time;  determining a corrected capacitance of the capacitor based on the actual capacitance by determining an error correction, wherein influences of a temperature on the capacitance of the capacitor are corrected by the during error correction, and determining the remaining service life based on the basis of a difference between the corrected capacitance and an initial capacitance of the capacitor.”

Regarding claim 12, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim:  “a capacitance detecting device configured to detect unit designed for detecting an actual capacitance of the capacitor based on the basis of the voltage change, the discharging current, and the discharging time; a correcting device configured to determine unit designed for determining a corrected capacitance based on (Gx) from the actual capacitance by performing means of an error correction, wherein influences of a temperature on a capacitance of the capacitor are corrected by the during error correction; and an evaluation device configured to determine unit designed for determining the remaining service life of the capacitor based on the basis of a difference between the corrected capacitance and an initial capacitance of the capacitor.”

Claims 2-11 are allowable due to their dependencies on claim 1; claim 4 is allowable due to its dependency on claim 3; claim 13 is allowable due to its dependency on claim 12; claims 14-18 are allowable due to their dependencies on claim 13; claims 19 and 20 are allowable due to their dependencies on claim 6.


Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866